                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SHERRY WILLIAM and JOSHUA                          Case No. 18-cv-02542-JSC
                                        ASHLEY KLAYMAN,
                                   8                   Plaintiffs,                         ORDER RE: SUBPOENA DISCOVERY
                                   9                                                       DISPUTE
                                                v.
                                  10                                                       Re: Dkt. No. 131
                                        MORRISON & FOERSTER LLP,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Sherry William and Joshua Klayman sue Morrison & Foerster LLP for pregnancy and
                                  14
                                       gender employment discrimination, among other claims. Now pending before the Court is a joint
                                  15
                                       discovery dispute letter brief regarding Defendant’s Rule 45 subpoenas to Ms. William’s former
                                  16
                                       employer Freshfields and Ms. Klayman’s current employer Linklaters. (Dkt. No. 131.) Plaintiffs
                                  17
                                       contend that the discovery Defendant seeks is their private information and that their right to
                                  18
                                       privacy outweighs any need for the discovery. After carefully considering the parties’ arguments,
                                  19
                                       the Court concludes that oral argument is not necessary, see Civ. L.R. 7-1(b), and denies in part
                                  20
                                       and grants in part Plaintiffs’ request that the subpoenas be quashed.
                                  21
                                                                                 DISCUSSION
                                  22
                                              Federal Rule of Civil Procedure 45(d)(3)(A)(iii) requires a court to quash a non-party
                                  23
                                       subpoena that “requires the disclosure of privileged or other protected matter, if no exception or
                                  24
                                       waiver applies[.]” Plaintiffs, as the parties objecting to the subpoenas, bear the burden of showing
                                  25
                                       that Defendant should not be permitted to obtain the sought-after discovery. Botta v.
                                  26
                                       PricewaterhouseCoopers LLP, 2018 WL 6257459 at *1 (N.D. Cal. Nov. 30, 2018).
                                  27
                                              As a preliminary matter, there can be no dispute that personnel and other employment
                                  28
                                   1   records implicate Plaintiffs’ privacy interests. Such records can nonetheless be ordered disclosed

                                   2   based on a specific showing of relevance. See, e.g., id. at *2.

                                   3          A.      Freshfields Subpoena

                                   4          Defendant seeks from Ms. William’s former employer (1) her personnel file and

                                   5   communications about her job performance, and (2) documents and communications about the

                                   6   decision to classify her as a 2011 instead of a 2010. Communications about Ms. William’s job

                                   7   performance and Freshfield’s classification decision are relevant to a claim and defense in this

                                   8   action as Plaintiff’s performance and demonstrated skills are central to the lawsuit. See Fed. R.

                                   9   Civ. P. 26(b)(1); see, e.g. id. at *2. Defendant is not required to accept Plaintiff’s testimony as to

                                  10   the reason for Freshfield’s classification decision, as Plaintiff implies. Further, Plaintiff’s

                                  11   insistence that any evidence as to her performance at Freshfields would be inadmissible

                                  12   misapprehends discovery. Material is discoverable if it is relevant to a claim or defense and “need
Northern District of California
 United States District Court




                                  13   not be admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1). Plaintiff’s boilerplate

                                  14   “such discovery is not proportional” argument does not satisfy Plaintiff’s burden to successfully

                                  15   resist this relevant discovery.

                                  16          Defendant has not explained, however, how any other information in Plaintiff’s personnel

                                  17   file unrelated to her job performance is relevant to a claim or defense. Accordingly, the Court will

                                  18   quash the Freshfields subpoena to the extent it seeks Plaintiff’s entire personnel file. The

                                  19   Freshfields subpoena shall be limited to documents and communications regarding Plaintiff’s job

                                  20   performance and the classification decision. Such documents shall be produced subject to the

                                  21   protective order.

                                  22          B.      Linklater Subpoena

                                  23          Defendant seeks to subpoena from Ms. Klayman’s current employer:

                                  24                  (1) communications Ms. Klayman had with Linklaters about her
                                                      claims against Morrison; (2) her performance evaluations and
                                  25                  disciplinary records from an approximately one-year period, and (3)
                                                      documents relating to her current compensation and benefits,
                                  26                  including representations she made to Linklaters in negotiations.
                                  27   (Dkt. No. 131 at 5.)

                                  28
                                                                                           2
                                   1          Plaintiff does not contend that the communications she had with her current employer

                                   2   about her claims against Defendant are irrelevant; instead, she again contends that her testimony

                                   3   and documents regarding such communications should be sufficient. But, as is explained above,

                                   4   Defendant is not required to accept what Plaintiff asserts and instead has a right to discovery from

                                   5   others. Plaintiff makes the same argument as to her compensation and benefits: even though

                                   6   relevant, Defendant is required to accept the documents she produces. The Court does not agree.

                                   7          Plaintiff’s performance evaluations and disciplinary records for a one-year period are also

                                   8   relevant. If Plaintiff’s performance was exemplary, that would support her claim against

                                   9   Defendant; if problems were noted in the time frame near to her employment with Defendant, such

                                  10   evidence might support the defense. Again, as this is discovery, that such discovery, whatever it

                                  11   might be, is ultimately held inadmissible is not a reason for prohibiting the discovery. See Fed. R.

                                  12   Civ. P. 26(b)(1). However, as with the Freshfields subpoena, Defendant has not articulated any
Northern District of California
 United States District Court




                                  13   reason why it should obtain Plaintiff’s entire personnel file, including documents unrelated to the

                                  14   categories Defendant identified in the joint letter brief. Accordingly, the subpoena will be quashed

                                  15   to the extent it seeks the entire personnel file. Any produced documents are likewise subject to the

                                  16   protective order.

                                  17          This Order disposes of Docket No. 131.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 2, 2020

                                  20

                                  21
                                                                                                    JACQUELINE SCOTT CORLEY
                                  22                                                                United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
